Citation Nr: 1508927	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for arthritis of the right thumb.  

2.  Entitlement to an initial rating higher than 10 percent for arthritis of the right index finger.  

3.  Entitlement to an initial rating higher than 10 percent for arthritis of the right long finger.  

4.  Entitlement to an initial higher (compensable) rating for arthritis of the right ring finger.  

5.  Entitlement to an initial higher (compensable) rating for arthritis of the right little finger.  

6.  Entitlement to an initial higher (compensable) rating for a scar of the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2012 RO decision granted service connection and a noncompensable rating for arthritis of the right hand, effective August 26, 2011.  

The August 2012 RO decision granted service connection and a noncompensable rating for a scar of the right hand, effective August 26, 2011.  By this decision, the RO also continued a noncompensable rating for the Veteran's service-connected arthritis of the right hand.  

A November 2012 RO decision increased the rating for the Veteran's service-connected arthritis of the right hand to 10 percent, effective August 26, 2011.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A February 2013 RO decision recharacterized the Veteran's service-connected arthritis of the right hand as arthritis of the individual fingers of the right hand.  The RO assigned a 10 percent rating for arthritis of the right thumb, effective August 26, 2011; a 10 percent rating for arthritis of the right index finger, effective August 26, 2011; a 10 percent rating for arthritis of the right long finger, effective August 26, 2011; a noncompensable rating for arthritis of the right ring finger, effective August 26, 2011; and a noncompensable rating for arthritis of the right little finger, effective August 26, 2011.  The RO closed out the 10 percent rating for arthritis of the right hand.  Since those grants do not represent a total grant of benefits on appeal, the claims for increase remain before the Board.  AB, 6 Vet. App. at 35.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to an initial rating higher than 10 percent for arthritis of the right thumb; entitlement to an initial rating higher than 10 percent for arthritis of the right index finger; entitlement to an initial rating higher than 10 percent for arthritis of the right long finger, entitlement to an initial higher (compensable) rating for arthritis of the right ring finger; and entitlement to an initial higher (compensable) rating for arthritis of the right little finger, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scar of the right hand is not unstable or painful; deep and nonlinear covering at least 6 square inches (39 sq. cm); and is not superficial and linear covering an area of 144 square inches (929 sq. cm).  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for a scar of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2011 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The Veteran was provided with VA examinations in April 2010 and December 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  In the instant case the Veteran's claim was received in August 2011 and the revised criteria are applicable.  

Diagnostic Code 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim.  

Pursuant to Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Diagnostic Code 7802, pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Three or four scars that are unstable or painful are rated at 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Private and VA treatment records dated from January 2010 to November 2011 show treatment for several disorders, including right hand problems.  

An April 2012 VA hand and finger conditions examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was post-traumatic, degenerative arthritis of the right hand.  The examiner reported that the Veteran did have a scar (surgical or otherwise) that was related to his post-traumatic degenerative arthritis of the right hand.  The examiner indicated that the scar was not painful and/or unstable, and that the total area of the scar was not greater than 6 square inches (39 square centimeters).  

Private and VA treatment records dated from May 2012 to September 2012 show treatment for several disorders.  

A September 2012 treatment report from Rehabilitation and Geriatric Services, LLC, noted that the Veteran was seen for severe pain in the right hand with numbness, tingling, and weakness.  The examiner reported that there appeared to be an old incision site on the dorsum of the hand and a lump consistent with a ganglion cyst.  The diagnosis did not refer to a scar of the right wrist.  

In September 2012, Dr. G. Rogers apparently made additions to an April 2012 VA hand and finger conditions examination report.  However, Dr. Rogers did not make any changes to the April 2012 VA examiner's conclusions that the Veteran did have a scar (surgical or otherwise) that was related to his post-traumatic, degenerative arthritis of the right hand, that the scar was not painful and/or unstable, and that the total area of the scar was not greater than 6 square inches (39 square centimeters).  

VA treatment records dated from November 2012 to December 2012 refer to continued treatment.  

A December 2012 VA hand and finger conditions examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was arthritis of the right hand.  The examiner indicated that the Veteran did not have a scar (surgical or otherwise) that was related to his arthritis of the right hand.  

The medical evidence supports the current noncompensable (0 percent) rating for a scar of the right hand under Diagnostic Codes 7801 to 7805.  The April 2012 VA hand and finger conditions examination reports indicated that that the Veteran had a scar (surgical or otherwise) that was related to his post-traumatic, degenerative arthritis of the right hand, that the scar was not painful and/or unstable, and that the total area of the scar was not greater than 6 square inches (39 square centimeters).  The December 2012 VA hand and finger examination report specifically indicated that the Veteran did not have a scar (surgical or otherwise) that was related to his arthritis of the right hand.  The evidence does not satisfy the criteria for a compensable rating under Diagnostic Codes 7801 or 7802 because the Veteran has not been shown to have a scar that exceeds 6 square inches (39 square cm).  Additionally, a compensable rating under Diagnostic Code 7804 is not available as the Veteran's scar has not been shown to be painful or unstable.  Similarly, the Veteran is not entitled to a compensable rating for a painful scar under Diagnostic Code 7805 for the same reason.  There is simply no medical evidence of record indicative of a compensable rating under the appropriate schedular criteria.  

Thus, for the reasons set forth above, the Board finds that a compensable rating is not warranted to the Veteran's scar of the right hand at any point during the course of the claim.  Fenderson, 12 Vet. App. at 119.  

The preponderance of the evidence is against the claim for an initial higher (compensable) rating for a scar of the right hand; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Moreover, the evidence shows that the Veteran's service-connected scar of the right hand is not painful and unstable.  The Veteran has not reported any other symptoms as to his scar of the right hand.  The rating criteria considered in this case reasonably describe the Veteran's disability level and his symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected scar of the right hand is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An initial higher (compensable) rating for a scar of the right hand is denied.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 10 percent for arthritis of the right thumb; entitlement to an initial rating higher than 10 percent for arthritis of the right index finger; entitlement to an initial rating higher than 10 percent for arthritis of the right long finger, entitlement to an initial higher (compensable) rating for arthritis of the right ring finger; and entitlement to an initial higher (compensable) rating for arthritis of the right little finger.  

The Veteran was last afforded a VA hand and finger conditions examination, as to his service-connected right finger disabilities, in December 2012.  The diagnosis was arthritis of the right hand.  The examiner indicated that the Veteran may be better evaluated by a wrist examination as he had complaints of carpal tunnel syndrome confirmed by an electromyography, as well as degenerative joint disease of his index and middle finger carpal metacarpal joints.  The examiner stated that he did not see anywhere in the hand/wrist examination where such problems were addressed, but that they were an area of significant pain for the Veteran.  

The Board notes that given the VA examiner's statement, together with the absence of any evidence of additional development efforts in that regard, VA is obligated to provide another examination that adequately addresses the Veteran's claims.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also notes that VA may provide assistance to a claimant in order to substantiate a claim as VA considers appropriate.  See 38 U.S.C.A. § 5103A(g) (2014).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his right thumb, index finger, long finger, ring finger, and little finger problems since January 2013.  Obtain copies of the related medical records which are not already in the claims file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected arthritis of the right thumb, index finger, long finger, ring finger, and little finger.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including X-ray studies, and all symptoms associated with the Veteran's service-connected arthritis of the right thumb, index finger, long finger, ring finger, and little finger must be reported in detail, including all information necessary for rating those disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, and 5230 (2014), respectively.  

The examiner must also identify all conditions residual to the Veteran's service-connected arthritis of the right thumb, index finger, long finger, ring finger, and little finger, to include any right wrist disabilities, including carpal tunnel syndrome.  

If any right wrist disabilities are diagnosed, to include carpal tunnel syndrome, based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right wrist disabilities, to include carpal tunnel syndrome, are etiologically related to or had their onset during his period of service.  

The examiner must further opine as to whether the Veteran's service-connected arthritis of the right thumb, index, long, ring, and little fingers caused or aggravated any diagnosed right wrist disabilities, to include carpal tunnel syndrome.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the wrist disability prior to aggravation by the service-connected right hand or finger disability.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


